Citation Nr: 0935414	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-17 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
gunshot wound to the head.

2.  Entitlement to service connection for Hodgkin's disease, 
including as secondary to herbicide exposure. 

3.  Entitlement to service connection for disabilities of the 
skull, brain, head, wrists, left arm, hips, prostate, pelvis, 
and liver, to include as secondary to exposure to ionizing 
radiation.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran offered testimony before a hearing officer at the 
RO in June 2008.  A transcript of this hearing is contained 
in the claims folder.  The Veteran was also scheduled for a 
hearing at the Board in Washington D.C. in August 2009 but 
failed to report.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability 
attributable to a gunshot wound of the head.  

2.  There is no credible evidence of a current diagnosis of 
Hodgkin's disease or to show that the Veteran has ever had 
Hodgkin's disease. 

3.  There is no evidence to show that the Veteran was exposed 
to ionizing radiation during service, and he does not have 
any diagnosis of a current disability that may be presumed to 
be the result of ionizing radiation or considered a 
radiogenic disease.  

4.  The Veteran does not have a current diagnosis of a 
disability of the skull, brain, head, hips, prostate, or 
pelvis.  

5.  As there is no evidence of a wrist disability during 
service, continuity of wrist symptomatology since discharge 
from service, or competent medical opinion that seeks to 
establish a relationship between the Veteran's wrist 
complaints and active service, entitlement to service 
connection for a wrist disability is not warranted.

6.  As there is no evidence of hepatitis C with liver 
cirrhosis during service, continuity of hepatitis C with 
liver cirrhosis symptomatology since discharge from service, 
or competent medical opinion that seeks to establish a 
relationship between the Veteran's hepatitis C with liver 
cirrhosis and active service, entitlement to service 
connection for hepatitis C with liver cirrhosis is not 
warranted.

7.  The left shoulder pain for which the Veteran was seen in 
service was acute and transitory, and resolved without 
residual disability.  

8.  The current medical records do not contain a diagnosis of 
a left shoulder disability or any other left arm disability, 
and medical opinion has attributed his complaints to cervical 
radiculopathy.  


CONCLUSIONS OF LAW

1.  The residuals of a gunshot wound to the head were not 
incurred due to active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2008).  

2.  Hodgkin's disease was not incurred during service, nor 
may it be presumed to have been incurred due to herbicide 
exposure during service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309(e) (2008).  

3.  Disabilities of the skull, brain, head, wrists, left arm, 
hips, prostate, pelvis, and liver were not incurred during 
service, nor may they be presumed to have been incurred as a 
result of exposure to ionizing radiation during service.  
38 U.S.C.A. §§ 1110, 1112(c), 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notification in a June 2001 letter.  This letter was 
returned as undeliverable.  However, the Veteran was provided 
with additional preadjudication VCAA notification in a 
February 2006 letter.  This letter was received by the 
Veteran, as the Board notes that he returned a photocopy of 
the first page in a mailing to the RO.  The February 2006 
letter did not contain information regarding the assignment 
of effective dates or increased evaluations, but this was 
provided to the Veteran prior to the adjudication of his 
claims in a separate March 2006 letter.  The February 2006 
and March 2006 letters contained all the notification 
requirements of Pelegrini and Dingess, and the Board finds 
that the duty to notify has been met.  

The Board further finds that the duty to assist has also been 
met.  The Veteran has not identified any private medical 
records.  All VA treatment records have been obtained.  The 
Veteran was afforded a VA examination of his disabilities in 
August 2000 after the initial receipt of his July 2000 claim.  
Although this examination did not contain any opinions 
pertaining to the Veteran's claim, the Board notes that most 
of the Veteran's claims will be denied on the basis that 
there is no current diagnosis of the claimed disability.  
This includes the one disability for which relevant 
complaints were noted in service.  Two other disabilities 
which have current diagnoses were not shown in service and 
the Veteran has not offered any contentions or evidence that 
would relate them to service on a direct basis or provided 
any reports of continuity of symptomatology.  Therefore, even 
the low threshold for obtaining an examination and opinion 
have not been met in this case.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Veteran appeared at a June 2008 hearing at the RO, at 
which time he was allowed to review his claims folder.  The 
RO has obtained the Veteran's service treatment records and 
his service personnel records, and has attempted to determine 
whether or not the Veteran was exposed to radiation during 
service.  The Veteran has requested that a "special counsel" 
from the Board be appointed to assist him in his appeal.  
However, the Board notes that the February 2006 VCAA 
notification letter provided the Veteran with a list of 
Veterans Service Organizations that provide free 
representation in claims before the VA, but there is no 
indication that the Veteran has appointed any of these as his 
representative.  The Board notes that the May 2009 
notification letter for the August 2009 hearing at the Board 
was returned as undeliverable and without a forwarding 
address.  A search of the VA system indicates that the 
Veteran has failed to provide any additional address 
subsequent to the one used in the May 2009 letter.  It is the 
burden of the Veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, the 
Board finds that as there is no indication of any outstanding 
evidence in this appeal, the duty to assist has been met, and 
it will proceed with adjudication of the Veteran's claims.  

Service Connection

The Veteran contends that he sustained a gunshot wound to the 
head as a result of active service.  He also contends that he 
has developed Hodgkin's disease due to herbicide exposure in 
service.  Finally, the Veteran contends that he has developed 
disabilities of the skull, brain, head, wrists, left arm, 
prostate, pelvis, and liver as a result of exposure to 
ionizing radiation.  

Initially, the Board observes that the Veteran has been 
diagnosed with schizophrenia, and suffers from many 
delusions, including the belief that he is President John F. 
Kennedy.  This will have a bearing on his credibility.  
Nevertheless, the Board notes that his claims have been fully 
developed and will be given every consideration.  

The Board further notes that the Veteran's claims were denied 
as not well grounded in an October 2000 rating decision.  The 
Veteran did not initiate an appeal of this decision.  
However, as a result of the elimination of the well grounded 
requirement by the VCAA, claims that were denied on this 
basis between July 14, 1999 and August 29, 2001 were entitled 
to be readjudicated on a de novo basis as if the previous 
denial had never been made.  Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The RO considered the Veteran's claims on a 
de novo basis in April 2006, and the Board will also consider 
these claims on a de novo basis.  

Gunshot Wound

The Veteran contends that he sustained a gunshot wound to the 
head as a result of an assassination attempt.  

The basic laws and regulations for service connection are 
applicable for the gunshot wound claim, as well as the claims 
related to herbicide exposure and radiation exposure.  These 
state that service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In regards to the Veteran's claim for a gunshot wound to the 
head, the Board notes that a review of his service treatment 
records is negative for any gunshot wound.  

The Veteran was afforded a VA examination in conjunction with 
his claims in August 2000.  This examination was also 
negative for a gunshot wound.  VA treatment records dated 
from 2003 to 2007 fail to show any current disability 
resulting from a gunshot wound to the head.  In fact, a 
November 2004 computed tomography scan of the head was 
normal.  

The Board finds that entitlement to service connection for 
residuals of a gunshot wound to the head is not warranted.  
The Veteran does not have a current diagnosis of this 
disability.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Therefore, as there is absolutely no credible evidence of a 
current disability that is the result of a gunshot wound to 
the head, the preponderance of the evidence is against the 
Veteran's claim.  


Hodgkin's Disease

The Veteran contends that he has developed Hodgkin's disease 
as a result of herbicide exposure during active service.  He 
has not made any specific claim as to when or where he was 
exposed to herbicides.  

A Veteran, who during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, then certain diseases shall 
be service-connected even though there is no record of such 
disease during service.  These include Hodgkin's disease.  
38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

The Veteran does not contend that he served in Vietnam.  A 
review of his service personnel records is negative for any 
indication that he ever set foot in Vietnam.  These show that 
he served as a quartermaster aboard the U.S.S. Fresno, which 
was a Landing Ship, Tank (LST).  He joined the ship in May 
1973.  While an internet search of a history of the U.S.S. 
Fresno indicates that it was deployed to Vietnam, this 
deployment took place several months before May 1973.  
Therefore, the Veteran's herbicide exposure may not be 
presumed.

However, even if the Board were to presume that the Veteran 
was exposed to herbicides in service, a review of the medical 
records shows that they are negative for any complaints, 
treatment, or diagnosis of Hodgkin's disease either during 
service or after service.  There is no evidence that the 
Veteran has a current diagnosis of Hodgkin's disease.  It was 
not found on the August 2000 VA examination or in any of the 
VA treatment records dated through 2007.  Therefore, as there 
is absolutely no credible evidence of a current diagnosis of 
Hodgkin's disease, the preponderance of the evidence is 
against the Veteran's claim.  Degmetich v. Brown, 104 F.3d 
1328 (1997)

Disabilities due to Radiation Exposure

The Veteran contends that he has developed disabilities of 
the skull, brain, head, wrists, left arm, hips, prostate, 
pelvis, and liver as a result of exposure to radiation.  The 
Board notes that the Veteran has not made any specific 
contentions regarding radiation exposure during service, but 
rather seems to believe that radiations emitting devices have 
been implanted in his body.  Nevertheless, the Board will 
consider his claim on the basis of exposure to radiation 
during service.  

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied; leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchio-alveolar carcinoma, 
cancer of the brain, cancer of the colon, cancer of the lung, 
and cancer of the ovary.  38 U.S.C.A. § 1112(c) (West 2002); 
38 C.F.R. § 3.309(d).  

In all claims in which it is established that a radiogenic 
disease first became  manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a Veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) 

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b).  

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c)  

In this case, there is absolutely no evidence that the 
Veteran was exposed to radiation during active service.  He 
has provided several contentions regarding radiation in his 
body which were not necessarily related to service.  One 
contention is that he was exposed to radiation during the 
Korean War, but the Board notes that the Veteran was not born 
until 1955, which was two years after the end of those 
hostilities.  

As for radiation exposure that is recognized by regulation, 
the Veteran did not enter active service until 1972, which 
was well after the July 1946 end of recognized radiation 
exposure in Hiroshima or Nagasaki, and approximately ten 
years after the end of the nuclear tests recognized in 
38 C.F.R. § 3.309(d).  There is also no contention or 
evidence pertaining to service at the locations mentioned in 
38 C.F.R. § 3.309(d)(3).  Finally, the Board notes that the 
U.S.S. Fresno was not a nuclear powered vessel.  The 
Veteran's service personnel records show that he was a 
quartermaster, and do not indicate any duty that would have 
placed him near nuclear radiation.  Finally, there is 
absolutely no medical evidence that the Veteran has a current 
diagnosis of any of the disabilities presumed to be the 
result of radiation exposure listed at 38 C.F.R. § 3.309(d) 
or of the disabilities considered to be radiogenic diseases 
listed at 38 C.F.R. § 3.311(b)(2).  Therefore, the Board has 
no duty to obtain a dose estimate or to refer this claim to 
the Under Secretary for Benefits.  38 C.F.R. § 3.311.  

Not withstanding the complete lack of evidence of either 
radiation exposure or a disability that may be attributable 
to radiation exposure, as with the claim for Hodgkin's 
disease due to herbicide exposure the Veteran is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

In considering the Veteran's claims on a direct basis, the 
Board notes that a review of the August 2000 VA examination 
as well as the VA treatment records dated from 2003 to 2007 
shows that there is absolutely no evidence of a current 
diagnosis or disability involving the Veteran's skull, brain, 
head, hips, prostate, or pelvis.  As previously noted, the 
November 2004 computed tomography scan of the head was 
normal.  There were vague complaints of hip pain in January 
2005 but no diagnosis of a disability.  The Veteran did not 
attribute this pain to service, and an X-ray study of the 
hips was negative.  The Board notes that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, as 
there is no credible evidence of a current diagnosis of a 
disability of the skull, brain, head, hips, prostate or 
pelvis, the preponderance of the evidence is against these 
claims.  Degmetich v. Brown, 104 F.3d 1328 (1997)

In regards to the Veteran's wrists, VA treatment records from 
November 2005 show that the Veteran had vague complaints of 
left wrist pain.  An X-ray study noted a prior scaphoid 
fracture which had not healed, which the examiner stated 
might contribute to some of the wrist pain and could lead to 
degenerative arthritis over time.  The Veteran did not recall 
having experienced a left wrist fracture.  

However, the service treatment records are entirely negative 
for evidence of complaints or treatment for a disability of 
the wrists during service.  A wrist disability was not noted 
on the August 2000 VA examination, although this examination 
did show that the Veteran had cervical radiculopathy that 
involved the left arm.  The initial evidence of a left wrist 
disability is not dated until nearly 30 years after his 
discharge from service.  As there is no evidence of a 
continuity of wrist symptomatology since discharge from 
service and no competent medical opinion that seeks to 
establish a relationship between the wrist complaints and 
active service, entitlement to service connection for a wrist 
disability is not warranted.  

Similarly, current medical records include diagnoses of 
hepatitis C with cirrhosis of the liver.  However, the 
service treatment records are entirely negative for evidence 
of complaints or treatment for hepatitis C or cirrhosis of 
the liver.  This disability was not demonstrated until VA 
treatment records dated 2004, which was nearly 30 years after 
his discharge from service.  As there is no evidence of a 
continuity of symptomatology since discharge from service and 
no competent medical opinion that seeks to establish a 
relationship between the hepatitis C with liver cirrhosis and 
service, entitlement to service connection for these 
disabilities is not warranted.  

Finally, the Board notes that although the Veteran has not 
made any specific contentions regarding his left arm, the 
service treatment records note that a history of left 
shoulder pain for about one year was noted when the Veteran 
was being treated for complaints of back pain in January 
1973.  June 1973 records show that the Veteran was seen for 
recurrent back and left shoulder pain.  The remainder of the 
service treatment records is negative for any evidence of 
complaints or treatment for the left arm or shoulder, and the 
August 1975 discharge examination found that the upper 
extremities were normal.  

The post service medical records do not show any treatment or 
diagnosis of a left arm disability until many years after 
active service.  The August 2000 VA examination found that 
the muscle strength of the left arm was 3/5, and a deformity 
of the left thumb was noted.  The diagnosis was cervical 
radiculopathy.  

The VA treatment records show that the Veteran complained of 
left shoulder pain in January 2005.  On examination, there 
was no joint tenderness.  The distal clavicle was slightly 
proud but there was no clinical instability.  An X-ray study 
was negative for degenerative joint disease, fracture, and 
dislocation.  There was a very slight superior migration of 
the distal clavicle at the acromioclavicular joint, which 
represented a possible history of a low grade 
acromioclavicular joint separation.  The examiner did not 
include a diagnosis of a left shoulder disability.  

The Board finds that entitlement to service connection for a 
left arm disability is not warranted.  Although the Veteran 
was seen for complaints of recurrent left shoulder pain 
during service in June 1973, there is no evidence that this 
pain continued during the more than two years of active 
service after this complaint, and the left arm was normal at 
discharge.  There is no evidence of a left arm disability for 
many years after discharge.  The August 2000 VA examination 
was negative for a left arm disability, although cervical 
radiculopathy to the left arm was noted.  The Board notes 
that the Veteran is not service connected for a cervical 
spine disability and has not submitted a claim for such a 
disability.  Finally, although the VA treatment records allow 
for the possibility of a history of low grade 
acromioclavicular joint separation, the physical examination 
and X-rays were otherwise normal, and there was no diagnosis 
of a left shoulder disability.  Therefore, the Board finds 
that the left shoulder complaints during service represented 
an acute and transitory condition that resolved without 
residual disability.  Furthermore, as there is no evidence of 
a continuity of left arm symptomatology since discharge from 
service, no competent medical opinion that seeks to establish 
a relationship between these complaints and active service, 
and no confirmed diagnosis of a current left shoulder 
disability, entitlement to service connection for a 
disability of the left arm is not warranted.  


ORDER

Entitlement to service connection for the residuals of a 
gunshot wound to the head is denied. 

Entitlement to service connection for Hodgkin's disease, 
including as secondary to herbicide exposure is denied. 

Entitlement to service connection for disabilities of the 
skull, brain, head, wrists, left arm, hips, prostate, pelvis, 
and liver, to include as secondary to exposure to ionizing 
radiation is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


